F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                               JUL 28 2000
                             TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                   Clerk


SIMON TOPPAH,

           Plaintiff-Appellant,

v.

BOBBY BATTLE, et al.,

           Plaintiffs,

     and

UNITED STATES OF AMERICA,                      No. 99-7146
                                          (E. Dist. of Oklahoma)
           Intervenor Plaintiff,         (D.C. No. 72-CV-95-B)

v.

LARRY FIELDS, Director; DAN
REYNOLDS, Warden of Oklahoma
State Penitentiary; CALVINO S.
MUSE; HUGH REED; WILLIAM
EVANS; PHIL DESSAUER; JOE R.
MANNING; GREGORY H. HALL;
DANIEL BINTZ, members of the
Oklahoma Board of Corrections,

           Defendants-Appellees.
                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court

therefore orders the case submitted without oral argument.

       Appellant, Simon Toppah, is a member of the plaintiff class in a lawsuit

initiated by named-plaintiff, Bobby Battle, in 1972 (the “Battle litigation”). The

Battle litigation involves claims that inmates incarcerated in Oklahoma prisons

are deprived of numerous constitutional rights. A settlement proposed in the

Battle litigation provided for the dismissal of some of the claims. Toppah

received notice of the proposed settlement and was given the opportunity to

object.

       After receiving notice of the proposed settlement, Toppah filed a form

entitled Motion for Leave to Proceed In Forma Pauperis and Supporting



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
Declaration (the “ifp motion”) with the United States District Court for the

Eastern District of Oklahoma. The form contains a line whereon the movant

must indicate the nature of the action for which he seeks      in forma pauperis

status. On this line, Toppah wrote: Filing of Objections’ to Proposed Class

Settlement and Urgence for Reinstatement/Modification/Enforcement of Native

Americans Religious Rights.

      On the same day Toppah filed his ifp motion, he also filed objections to

the proposed settlement in the Battle litigation. The district court subsequently

allowed Toppah to amend his objections to the proposed settlement but denied

his ifp motion as moot.

      In this appeal, Toppah argues the district court erred when it concluded his

ifp motion was moot. Toppah’s claim lacks merit. In his ifp motion, Toppah

specifically indicated he was seeking    in forma pauperis status in order to file

objections to the proposed settlement in the Battle litigation. The district court

allowed Toppah to file those objections without paying any fees. Thus, Toppah

has suffered no cognizable injury from the denial of his ifp motion and he has no

standing.   See Northeastern Fla. Chapter of the Associated Gen. Contractors of

Am. v. City of Jacksonville , 508 U.S. 656, 663 (1993)      (reiterating that a plaintiff

lacks standing unless he can demonstrate that he has suffered an “injury in fact”).

The district court properly concluded that Toppah’s motion was moot.


                                           -3-
      Upon review of the appellate briefs filed in this matter and    de novo review

of the entire record on appeal, this court agrees with the district court’s

conclusion that Toppah’s ifp motion is moot and we, therefore,       affirm the

dismissal of his motion.

                                         ENTERED FOR THE COURT



                                         MICHAEL R. MURPHY
                                         Circuit Judge




                                           -4-